Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 2, 10, 12-13 were previously canceled. Claims 1, 3-9, 11, 14-16, after amendment, are presently pending and have been considered below.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/18, 4/9/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-5, 8-9, 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0016671 A1, Adachi et al. (hereinafter Adachi) in view of US 2007/0268369 A1, Amano et al. (hereinafter Amano).


As to claim 1, Adachi discloses an information processing apparatus comprising
a hardware processor; and a memory for storing instructions to be executed by the hardware processor, wherein, when the instructions stored in the memory are executed by the hardware processor, the information processing apparatus functions as 

a second setting unit configured to set, in the image, a detection region for a subject detection, based on a position of the detection line set in the image (Fig 4-6; pars 0013-0016, 0043, 0050, 0057, 0075, setting detection area for an object at different positions/detection line in an image, for example, detecting the head of each human body detected  and the center of the circumscribed rectangle of the head being the detection coordinate position (e.g. detection region in an image), after the first setting unit sets the detection line, wherein the subject detection is a process for detecting the subject by matching a feature of the detection region in the image with a feature of the subject (pars 0013-0016, 0027, 0033, 0066-0067, detecting and tracking the feature (e.g. head, or body or passing person) through tracking the moving object in different frames and/or different locations within the detection region (e.g. matching the moving object at different time and position)),
wherein the detection region is set by the second setting unit in the image such that the detection region includes the detection line and such that a length of the detection region in a direction along the detection line is longer than a length of the detection line (Figs 4-6; pars 0013-0016, 0050, 0057, 0075, detection line being set within the range of detection window (e.g. detection region), or included in a detection area). Note that although the detection line in Adachi follows the trajectory of the object in the image and it may be a straight line or may change its direction, it would have been obvious for an 
Adachi does not expressly disclose a determining unit configured to determine whether or not the detection region set by the second setting unit overlaps another detection region, wherein in a case that the detection region set by the second setting unit overlaps another detection region, the second setting unit sets a region including another detection region and the detection region as a detection region. 
Amano, in the same or similar field of endeavor, further teaches a determining unit configured to determine whether or not the detection region set by the second setting unit overlaps another detection region, wherein in a case that the detection region set by the second setting unit overlaps another detection region, the second setting unit sets a region including another detection region and the detection region as a detection region (Figs 2-8; pars 0010, 0030, 0046, 0050, 0054-0055, 0064, 0066, 0070-0078, when the detection regions are overlapping, a new detection region being formed to include overlapped regions for tracking target movement and differentiate adjacent targets).
Therefore, consider Adachi and Amano’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Amano’s teachings on updating the detection region in Adachi’s teachings for providing an extended or updated detection region from overlapping detection region in order to track a group of targets in motion and separate targets close to each other.

2. (Canceled)

As to claim 3, Adachi as modified discloses the information processing apparatus according to Claim 1, wherein, when the instructions stored in the memory are executed by the hardware processor, the information processing apparatus  further functions as: a display control unit  configured to cause a display unit to display the image (Adachi: Fig 1, display device), wherein the detection line setting unit receives a designation of the detection line in the image displayed by the display control means and obtains the setting information of the detection line (Adachi: Figs 6A-6B; pars 0008-0009, 0013, 0023, 0027, 0043-0046).  

As to claim 4, Adachi discloses the information processing apparatus according to Claim 1, wherein the detection region set by the second setting unit is a rectangular region setting unit sets a region (Adachi: Figs 2-4: 403, a detection region; pars 0077-0079). 

As to claim 5, Adachi as modified discloses the information processing apparatus according to Claim 1, wherein the length of the detection region in the direction along the detection line is obtained by adding a predetermined margin to the length of the detection line (Adachi: Fig 4, 6, also see rejection in claim 1, the martin to assure the object being within the detection area).  

As to claim 8, Adachi as modified discloses the information processing apparatus according to Claim 4, wherein the second setting unit sets the length of the detection 

As to claim 9, Adachi as modified discloses the information processing apparatus according to Claim 8, wherein the second setting unit sets the detection region which has a length corresponding to at least a size of the subject on an upper end side of the detection line (Adachi: Fig 4).  

10. (Canceled)

As to claim 11, it is a method claim necessitated by claim 1. Rejection of claim 1 is therefore incorporated herein.

12-13. (Canceled)

As to claim 14, it recites a non-transitory computer readable medium storing a program executed to perform functions and features of claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claim 15, Adachi discloses the information processing apparatus according to claim 1, wherein, when the instructions stored in the memory are executed by the hardware processor, the information processing apparatus further function as: a .  


Claims 6-7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Amano and further in view of US 2013/0148848 A1, Lee et al. (hereinafter Lee).


As to claim 6, Adachi as modified discloses the information processing apparatus according to Claim 4, but does not expressly teach the second setting unit sets a width of the detection region in a direction orthogonal to the detection line based on a moving speed of the subject. 
Lee, in the same or similar field of endeavor, further teaches setting a detection area in which a length of the detection region in a direction orthogonal to the detection line being based on a moving speed of the subject (Figs 2, 3A-3B, 7, 9; pars 009, 0013, 0033, 0037, 0049, counting the objects with the speed and direction information contained in the motion vectors; utilize the object depth to measure moving state of the object).  Therefore, consider Adachi as modified and Lee’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Lee’s teachings in Adachi for detecting a moving object passing through a detection line in a detection region in consideration of the motion speed of the object.

As to claim 7, Adachi as modified discloses the information processing apparatus according to Claim 6, wherein the second setting unit sets the width of the detection 

As to claim 16, Adachi as modified discloses the information processing apparatus according to claim 1, wherein the instructions further cause the computer to function as: a determination unit configured to determine whether the subject detected from the detection region in an image has passed the detection line (Adachi: Fig 4; Lee: Fig 7).


Response to Arguments
Applicant’s arguments on merit rejection are fully considered but they not persuasive.  As indicated in merit rejection above (see additional citations as well), Adachi discloses detecting and tracking the feature captured in an image (e.g. head, or body or passing person) through tracking the moving object in different video/image frames and/or at different locations within the defined detection region, e.g. matching the moving object or feature of the object at different time and position. Prior art of record therefore still read on claimed invention.  Applicant is also reminded that while a claim is interpreted in light of specification, specification however does not read into the claim.


Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661